UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2012 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Director Shareholding Below are details of share transfers of ordinary shares of 25p each made on 14 December 2012 and notified to the Company on 14 December 2012:- On 14 December 2012 Robin Freestone and his spouse Mirima Freestone transferred a combined total of 4,000 ordinary shares of 25p each to the following connected persons: Name of connected person to whom shares transferred Number of ordinary shares of 25p each transferred James Freestone William Freestone Jonathan Freestone Matthew Freestone All of the above transfers were made by way of gift. The number of shares in which Robin Freestone and his connected persons are beneficially interested remains at 408,814. This notification is made in accordance with DTR3.1.2R. Natalie Dale Assistant Company Secretary 17 December 2012 ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:17 December 2012 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
